 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDTheSinclairManufacturingCompanyandInternationalUnion of District 50,UnitedMineWorkersofAmericaandInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Local No.20, Party to the Contract.Case 8-CA-5052August 21, 1969DECISION AND ORDERBy CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn March 6, 1969, Trial Examiner John G.Gregg issued his Decision in the above-entitledproceeding,findingthattheRespondenthadengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, the Respondent and the Party to theContract, International Brotherhood of Teamsters,Chauffeurs,WarehousemenandHelpersofAmerica, Local No. 20,' filed exceptions to the TrialExaminer's Decision and briefs in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrialExaminer,only to the extent consistentherewith.TheTrialExaminerconcludedthat,byrecognizing and contracting with the Teamsters,Respondent unlawfully assisted and supported theTeamsters in violation of Section 8(a)(2) and (1) oftheAct, and unlawfully interfered with, restrained,and coerced its employees in violation of Section8(a)(1) of the Act. This conclusion was based on hisfinding that InternationalUnion of District 50,UnitedMineWorkersofAmerica,'hadasubstantial claim to representation sufficient to raisea genuine question concerning representation. Forthe reasons set forth below, we find merit in theexceptions of the Respondent and the Party to theContract to this finding.RespondentisanOhio corporation which has amanufacturing plant in Toledo, Ohio, where it isengaged in the production of detergents and'Hereinafter called Teamsters'HereinaftercalledDistrict50ortheChargingPartyor theInternational.containers.The Company and District 50 and itsLocalNo. 12087' have maintained continuouscontractual relations for about 25 years covering theRespondent'sproductionandmaintenanceemployees. The latest contract, which expired April30,1968,had been executed, like the parties'precedingagreements,byofficialsoftheInternational on behalf of the Local, as well as bythe officers of the Local. In February 1968, theRespondent wrote to both the Charging Party andthe Local requesting the opening of negotiations fora successoragreement.Negotiations commencedaroundMarch 15. Eight negotiating sessions tookplaceover a period of the next 6 weeks withInternational Representative Thomason and a Localcommittee of five or six members, including thepresidentandvicepresidentoftheLocal,representing the employees, and Crane Kendrick,Respondent'svicepresident,secretary,andtreasurer,Gary Schreiber, Respondent's director ofmanufacturing,andJackParco,Respondent'sassistantplantmanager of the Toledo plant,representing the Respondent.In the negotiations held on April 30, Respondentgave Thomason a list of economic proposals. Theparties had previously reached substantial accord onallnoneconomic items. Thomason and the Localcommittee agreed to transmit the latest proposals totheirmembership at a meeting scheduled for thatevening, and expressed confidence that the proposalswould be accepted by the membership. FollowingtheUnion meeting, however, Thomason notifiedRespondent by telephone that the membership hadrejected the proposals, and had voted to go on strikefor better terms. Picketing commenced at midnighton April 30.The negotiators met briefly on May 1, and againonMay 6, at which time Thomason proposedcertain changes in the economic items that he feltwouldovercome the objections to the earlierproposal.Another negotiatingsessionwas held onMay 8, at the office of the Federal Mediation &ConciliationService.Respondentatthistimeofferedneweconomicproposalswhichweresubstantially identicalwithwhat Thomason hadproposed earlier, and the Union representativesagreed to submit them to their membership. Inresponse to theMediator's query, both partiesagreed that apart from the economic items, therewere no other unresolved contractissues.Efforts were made to holda union meeting duringthe afternoon of may 8, but this did not provepossible, and the meeting was therefore scheduledforMay 9, at 9:30 a.m. Meanwhile, a substantialnumber of Respondent's employees, who wereinterested in disaffiliating from District 50 met withAttorney Jack Gallon at his office on May 7. All ofthe officers of the Local attended that meeting,which culminated in the officersissuinga notice'Hereinafter called the Local178 NLRBNo.29 SINCLAIR MFG. CO.183calling for a meeting of the membership of theLocalfor11a.m.onMay 9, to considerdisaffiliation.The notice was issued to picketcaptains and posted around the picket line.On May 9, before the scheduled 9:30 a.m.contract ratification meeting, some of the employeesmet with Gallon at the Teamster's hall. Gallon readaresolutionconcerning,among other things,disaffiliation from the Charging Party and it wasagreed that the resolution would be the first item tobe considered at the meeting that morning.At the 9:30 a.m. meeting on May 9, the presidentoftheLocal,VirginiaBailey,calledforconsideration of Respondent's new contract proposalbut this subject matter was tabled. The disaffiliationresolution was then read and after discussion it wasadopted by a vote of 88-7. Immediately followingthisvote,themembers voted 80-20 to acceptRespondent's new contract proposal. The questionof affiliation with another union was then broughtup and the members at this point, by a vote of 88-7,approvedaresolutiontoaffiliatewiththeTeamsters.Although Thomason by his own account waspresent for the disaffiliation vote and therefore wasaware of the fact that the employees by anoverwhelming margin had voted to disaffiliate fromDistrict 50, he phoned Kendrick shortly after noonthat day, and reported only the Union membership'sapproval of the proposed contract." He suggestedthathe and Kendrick get together to put theagreement in final form. Unaware at that stage ofwhat events had taken place, Kendrick agreed tomeet at l o'clock that afternoon with Thomason atamotel to put the new agreement in writing. WhenThomason arrived, Kendrick was on the phone withhis attorney, who informed Kendrick that one of hiscolleagues had had a telephone call from Gallon,who demanded recognition of the Teamsters.Apparently still unaware of the facts, or of thesignificance of Gallon's demand for recognition onbehalf of the Teamsters, Kendrick asked Thomasonwhy he had not brought any of the Local committeewith him. Thomason replied that he could not getthem together but that he really did not need thembecause he could sign the contract by himself.Kendrick thereupon telephoned his attorney and wasinformed of what had occurred at the morningmeeting. Kendrick then asked Thomason to tell himexactlywhat occurred at the morning meeting.Thomason told him there had been two votes at themeeting- one to disaffiliate from District 50 andanother to accept the Company's proposal. He madeno mention of the third vote to affiliate with theTeamsters.Kendrick then confronted Thomason with theinformation he had received from his attorney, thatthe employees had also voted to affiliate with theThe Trial Examiner did not credit Thomason's testimony that he alsoadvised Kendrick at this time about the disaffiliation vote.Teamsters, and that this indicated to Kendrick thatDistrict50 no longer represented Respondent'semployees.Thomasonmerely replied that thepurpose of the employees' meeting that morning hadbeen to vote on Respondent's contract proposal andnot to consider disaffiliation, but he did not denyeither that the employees had disaffiliated fromDistrict 50 and had affiliated with the Teamsters, orthat he knew, as Kendrick indicated, that District 50no longer represented the employees. Kendrick, inresponse, told Thomason that he would under thecircumstances have to consult with his attorney atthis time, but asked Thomason whether he wouldconsent to a Board election. Thomason refused, andKendrick then left. Later that afternoon, Kendrickmet with Thomason again and informed him that, inview of the developments, Respondent intended todeliberate over its course of action. Thomason atthat point raised no claim that Respondent wasunder a legal obligation to sign a contract withDistrict 50.The next morning Kendrick called Thomason andinformed him that Respondent was unable to sign acontractwithDistrict 50 and the Local in thesecircumstances. Later in the day there was a meetingattheofficeofRepondent's counsel betweenKendrick and Schreiber for Respondent, AttorneyGallon,Teamsters' representative Gary Case, andthe entire Local bargaining committee, which hadpreviouslyjoinedThomasonincontractnegotiations.Gallondemanded recognition byRespondent of the Teamsters as the representativeofRespondent'sproductionandmaintenanceemployees on the basis of signed authorizationcards.Respondentsaidthatitwantedanindependentverificationofthecardsandarrangements were made for authentication by aneutral party. The card check was undertaken byJudgeBame,amemberoftheToledoLabor-Management Council, who reported that 80of the Respondent's 112 employees had signed cardsauthorizing the Teamsters to represent them. Beforethe independent check was completed, Kendrickreceived a call from Thomas Badoud, an official ofthe International, who asked whether Respondentwas ready to continue and complete bargaining withthe International and "its Local." Badoud, at thistime, did not claim that District 50 represented anyofRespondent's employees or maintain that theLocal was still a functioning organization. Kendricktold him that in view of developments Respondentcould not negotiate further with District 50. Thenext day, May It, Kendrick met at the Teamsters'officeswiththebargainingcommittee.Thecommittee gave him a list of 10 or 15 items whichthemembers said required discussion. The itemswere discussed and that afternoon a contract wassigned.Contrary to the Trial Examiner's view, it is clearthat at no time after the disaffiliation vote and thesubsequent affiliation vote did District 50 or its 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDLocalhavearepresentativeinterestamongRespondent's employees. This is evident from thefact that Thomason knew that the employees hadvoted to disaffiliate from the Local and theInternational at the time that he made his finalrequest to Respondent to complete the bargaining,and that therefore it was unlikely that the Local wasstilla functioning labor organization. District 50'sdoubtson that score were made manifest byThomason's action in concealing from Respondentthe fact of the disaffiliation vote.With the furtherknowledge by District 50 that the employees onMay 9, had also voted to affiliate with theTeamsters, we find, contrary to the Trial Examiner,thatBadoud'smere request onMay 10 toRespondent to continue bargainingwiththeInternational and its Local constituted neither avalidnor even colorable claim to representativestatus. Badoud, at this time, made no claim that theInternational or its Local represented any employee,that the Local officers had not abandoned theirofficial status in the Local, or that there still existeda viable Local. In view of the foregoing, and on therecord as a whole, we find that Respondent did notviolateSection8(a)(2)and (1) of the Act byrecognizing and contracting with the Teamsters, andaccordingly, we shall dismiss the complaint herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN G. GREGG, Trial Examiner: This trial was heldbefore me in Toledo, Ohio, on November 19, 1968, on thecomplaint of General Counsel and the answer of TheSinclairManufacturingCompany, herein called theRespondent. The complaint alleges violations of Section8(a)(1) and (2) of the Labor-Management Relations Act,1947, as amended, 61 Stat. 136, herein called the Act. Atthe close of the trial briefs were filed by the GeneralCounsel, the Respondent and the Party to the Contract,all of which have been carefully considered.Upon the entire record, and from my observation of thewitnesses as they testified, I make the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTThe Respondent The Sinclair Manufacturing Companyis now and has been at all times material herein an Ohiocorporation engaged at its manufacturing plant in Toledo,Ohio, in the production of detergents and containers. Itannually ships finished materials of a value in excess of$50,000 from its Toledo, Ohio plant to points locatedoutside the State of Ohio. I find the Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.11.THE LABOR ORGANIZATIONSINVOLVEDInternationalUnion of District 50, UnitedMineWorkers of America, herein called the Mine Workers, andInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Local No. 20,herein called the Teamsters are and have been at all timesmaterial herein labor organizations within the meaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICESThe complaint alleges essentially that since on or aboutMay 1, 1968, the Respondent has rendered and isrendering unlawful aid, assistance and support to theTeamsters by recognizing the Teamsters as the exclusivecollective-bargaining representative of the Respondent'sproductionandmaintenance employees, engaging incontract negotiations with the Teamsters, and executing acontract with the Teamsters concerning rates of pay, andother terms and conditions of employment for theRespondent's production and maintenance employees withknowledge of the status of the Mine Workers as thepreviouslyrecognizedandincumbentbargainingrepresentativeofitsproductionandmaintenanceemployees and with knowledge of the existing continuingclaim of the Mine Workers to the status of exclusivebargaining representative of the said employees, therebyinterfering with, restraining and coercing its employees inthe exercise of rights guaranteed in Section 7 of the Act inviolationof Section 8(a)(1) of the Act and therebyrendering unlawful assistance and support to a labororganization in violation of Section 8(a)(2) of the Act.A. The FactsThere is no substantial disagreement concerning thematerial facts of this case. Prior to April 30, 1968, theInternational Union of District 50, United Mine WorkersofAmerica and its Local No. 12087 maintainedcontinuous contractual relations with the RespondentCompany covering the Respondent's production andmaintenance employees for a period of about 25 years. OnApril 30, 1968, the most recent 3-year contract betweenthese parties expired by its terms. Contracts between theseparties had been executed by both the officials of theInternational Union of District 50 and officers of LocalNo. 12087.The record discloses that Crane Kendrick, vicepresident, secretary and treasurer of the RespondentCompany for 5 years, and representative of theRespondent in the negotiation of a collective-bargainingagreement, sent a letter on February 26, 1968, to theInternational Union of District 50, United Mine WorkersofAmerica for the purpose of "notifying you of theCompany's desire to seek modifications in the currentcollective-bargaining agreement with your organization."The Company offered to meet and confer with unionrepresentativesforthepurposeofnegotiatingmodifications and specifically stated that upon receipt of areply, arrangements would be made with Mr. Thomasonof the Mine Workers relative to a mutually agreeable timeand place for beginning negotiations.Copies of the foregoing letter were sent to Mr. W. P.Thomason, International representative, and toMrs.Virginia Bailey, president of Local Union No. 12087. SINCLAIR MFG. CO.When negotiations commenced around March 15, 1968,theCompanywas representedbyKendrick,GarySchreiber and Jack Parco. Representing the Internationalwas W. P. Thomason of District 50 witha committeeincluding Gene Jankowski, Ann Connelly, Gene Hymore,Melvin B. Szczepanski, and Virginia Bailey representingthe local.At the last of the eight negotiating sessions, held onApril 30, 1968, Kendrick gave Thomason a list ofeconomic proposals. In the prior sessions the parties hadinprinciplesreachedagreement on substantially allnoneconomic items. Thomason and the committee agreedthat they would transmit the latest proposals to theirmembership for acceptance and expressed confidence thatthey would be accepted by the membership which was tomeet thatevening.According to Kendrick, Thomasoncalledhim that evening to inform him that themembership had rejected the Company's proposal and hadvoted to go on strike for better terms. The picketingbegan at midnight, April 30, 1968.The next day May 1, 1968, Kendrick had a briefmeeting with Thomason and the Local committee at hisplant office, at which time Thomason stated that he feltthe rejection was due to dissatisfaction with the moneyitems. Kendrick indicated the Company needed some timeto reevaluate the situation, some picketing ground ruleswere discussed and the meeting was over.A few days later on May 6, 1968, a further meetingwas held at which time Thomason proposed certainchanges in the economic itenhs and expressed his feelingthat these would overcome the objections to the earlierproposal.Another meeting was held on May 8, 1968, at theoffices of the Federal Mediation and Conciliation Service,attended by company representatives, Thomason and theLocal committee and a Federal mediator. At this meetingKendrick offered new economic proposals which in mostrespects complied with the request of Thomason at theMay 6 meeting. According to Kendrick, at this time themediator inquired of those present whether or not therewere any other issues that were still unresolved and bothsidesagreed there were none. Following the meetingThomason was to arrange a meeting of the membership at2:30 that afternoon to vote on the new proposals. He lateradvisedKendrick that he could not get the membershiptogether for a meeting at that time. Thomason thenscheduled the meeting for the next morning, May 9, 1968,at 9:30 a.m.Credible testimony of record establishes the fact that asubstantialnumber of employees of the Respondentinterested in disaffiliating from the Charging Party metwith Attorney Jack Gallon at his office on May 7, 1968.Thismeeting was recessed to invite officers of Local12087 to attend the meeting when it resumed, which wasdone. At the close of the meeting a notice was issued for ameeting of the membership of Local 12087 for 11 o'clockin the morning of May 9 at the Toledo Central YMCA toconsider disaffiliation.The notice was issued to picketcaptains and posted around the picket line.On May 9, 1968, before the meeting scheduled for 9:30by the Mine Workers on contract ratification some of theemployees met with Counsel Jack Gallon at TeamstersLocal 20'shall.Gallon read a resolution concerningamong other things disaffiliation from the Charging Party.Itwas agreed that this resolution would be the first itemfor consideration at the ensuing 9:30 meeting.As the 9:30meeting got under way Virginia Bailey,president of Local 12087 called for consideration of the185Respondent's latest contract proposal. The membershiphowever, voted to table this matter and to have thedisaffiliationresolutionread.Afterdiscussionthedisaffiliation resolution was adopted by a vote of 88 to 7,even though Thomason had objected on the grounds ofimproperprocedure.FollowingthevoteonthedisaffiliationresolutionamotiontoaccepttheRespondent's last contract proposal was approved by anoverwhelming vote.Following this the members considered the matter ofaffiliatingwith another union. Gary Case, OrganizingDirector for Teamsters Local 20, then addressed themembership, following which the membership voted toaffiliate with Local 20.According to Kendrick, about 12noonon May 9, 1968,Kendrick received a telephone call from ThomasonadvisingKendrick that the membership had voted toaccept the Company's latest contract proposal by a voteof 80 to 20 and Thomason proposed to Kendrick that theyget together to put the contract in final form and to signitthatday.Thomason testified that he also advisedKendrick at this time about the disaffiliation vote whichhad taken place. I do not credit Thomason's testimony onthis point but accept the version of Kendrick whom Ifound to be a straightforward sincere witness. Kendrickadvised Thomason he was prepared to go ahead, make atypist available and began typing a version of the contract.At 1 p.m. on May 9, 1968, Kendrick, Schreiber, Parco,and a secretary met with Thomason at the Holiday InnMotel. According to Kendrick when Thomason arrived at1o'clock Kendrick was on the telephone with his counselwho had indicated to Kendrick that certain things hadcome to his attention as having occurred at the employees'meeting thatmorning.Followinghistelephone callKendrick asked Thomason to tell him exactly what hadhappened at the morning meeting. Thomason then advisedhim there had been two votes at the meeting, the first todisaffiliate from theMine Workers, the second to acceptthe Company's proposal.According to Kendrick, he then informed Thomasonthat the disaffiliation vote, and a subsequent affiliationvote that he had heard about involving Teamsters 20,made it appear that the Mine Workers no longerrepresentedtheCompany's employees.Thomason'sresponse was that the purpose of the employees' meetingthat morning had been to vote on the Company's contractproposal, and not to consider disaffiliation. Kendrick thentold Thomason that he would have to consult with legalcounsel at this point, and asked Thomason whether hewould consent to an election by the National LaborRelations Board which Thomason declined.Kendrick then proceeded to visit his counsel, picking upthe company president on the way and leaving the othersto continue working on the draft of contract.Sometime around 5:30 to 6:30 in the afternoonKendrickand Brownreturned to the motel to adviseThomason that in view of developments the companyintended to deliberate over its course of action. Thomasonrequested that he be advised the next morning as to theCompany's decision. The next morning on May 10, 1968,Kendrick called Thomason and advised him that theCompany was unable to sign a contract with the MineWorkers and the Local in view of the circumstances.On May 10, 1968, Kendrick, Schreiber, and theircounselmet at counsel'sofficewith the negotiatingcommittee.Thomason was no longer present but anadditionalmember had been added to the bargainingcommittee. In addition the committee had present counsel 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDJack Gallon, and Gary Case an official of the Teamsters'Local 20. At this meeting Gallon advised the Companythat the Teamsters had an overwhelming majority ofauthorizationcardssignedby thebargainingunitemployees and that the Teamsters were now representingthe employees. Gallon referred to a resolution that hadbeen adopted by the members that the officers wouldcontinue and that the committee would function but thatthey were disaffiliated from the Mine Workers.At the same meeting of May 10, 1968, Gallon alsoadvised the Company that the employees had on May 9,1968, voted to accept the Company's contract proposalsand that except for certain areas of language difficultyand a back to work agreement the Teamsters negotiatingcommittee had no intention of seeking different contractterms.TheCompanythen indicated it wanted anindependent verification of the cards. Arrangements werethen made to have the cards checked by Judge Bame, amember of the Toledo Labor-Management Council. JudgeBameconfirmed the Teamsters majority status. Before theindependent check was completed Kendrick received atelephone call from Badoud an official of the U. M. W.,who asked whether the Company was ready to continueand complete bargaining with District 50 and its Local12087.Kendrickadvisedhim that in view of thedevelopments the Company could not do so. Judge Bamecompleted his check on Friday evening at which timeKendrick was advised that the Teamsters had in fact anoverwhelming majority.The next morning May 11, 1968, at 9 o'clock KendrickandCasemet at the Teamsters' offices with thecommittee. At this session the committee submitted a listof 10 or 15 items which they said required discussion.Discussionswere carried on and at 4 o'clock thatafternoon a contract was executed.B. DiscussionBased upon the record as a whole I am convinced thata real question concerning representation existed as amatter of law when the Respondent on May 11, 1968,recognized and contracted with the Teamsters as theexclusive bargaining representative of the Respondent'semployees. Under the long settled doctrine of the Board inMidwest Piping and SupplyCo., Inc.,63 NLRB 1060, anemployer faced with conflicting claims of two or morerival unions which give rise to a real question concerningrepresentation may not recognize or enter into a contractwith one of these unions until its right to be recognizedhad finally been determined under the special proceduresprovided inthe Act.Inthecaseathand a real question concerningrepresentation existed as a matter of law on May 11,1968,when the Respondent Employer recognized andexecuted a contract with the Teamsters Union. Underthese circumstances the Respondent Employer could notassume to judge for itself upon a showing of authorizationcards,which of the contending unions was the statutoryrepresentativeof the employees.Novak LoggingCompany,119 NLRB1573, 1575.The claim of the Mine Workers to represent theemployees is found in the facts and circumstances of thiscase.It included a long incumbency extending over aperiod of 25 years during which time the Mine Workerstogetherwiththelocalwasactuallyengaged inrepresenting the employees of the Respondent and duringwhich time the Mine Workers were signatory to andparticipatedinthenegotiationandexecutionofcollective-bargaining agreements. It is well settled that theBoard recognizes a substantial claim to representationinherent in the very incumbency of a union.AirMasterCorporation,142 NLRB 188.Not only did a substantial claim exist by reason of thelong incumbency of the Mine Workers herein but theclaim was emphasized in my view in the case at hand bythedemandsofbothThomason andBadoud,representativesof theMineWorkers, for continuedbargaining and the execution of a contract.While the Respondent argues that neither Thomasonnor Badoud, in their final requests to the Respondent topursue and complete the bargaining, claimed any longer torepresent the Respondent's production and maintenanceemployees or any part of them, I nevertheless findinherent in these requests by Thomason and Badoud for acontinuation of bargaining claim to the representation oftheemployeesby theMineWorkers.While theRespondent argues that it had no good faith doubt as totheonlymajority status claim presented to it, theRespondent begs the question of whether on all the factsand circumstances herein there did not exist at that timeanother and continuing claim to representation on the partof the Mine Workers. I am convinced that there was suchaclaimoutstanding as a matter of law, and thataccordingly there existed a genuine question concerningrepresentation.The Respondent adverts to the language of the BoardinThe Boy's Market, Inc.,156 NLRB 105, wherein theBoard stated "However it is also established law that anemployerdoesnotviolatetheActbyextendingrecognition to one of the competing unions where the rivalunion's claim is clearly unsupportable or specious, orotherwise not a colorable claim. In such circumstances,there is no real question concerning representation ofemployees."Basedon all the facts and circumstances herein, I findthe claim of the Mine Workers, at the time material, tobe neither unsupportable nor specious, nor without color,and accordingly find the existence of a real questionconcerning representation.Under these circumstances I find it unnecessary to passon the question of the validity of the disaffiliation andaffiliation actions of the members taken on May 9, 1968.It is more significant to note that there was indeed aquestion concerning the validity of the actions taken, thatthis question was raised by Thomason, the Mine Workersrepresentative and that the Respondent clearly had noticeof this question at the time it chose to recognize andcontract with the Teamsters.CONCLUSIONS OF LAW1.The SinclairManufacturingCompanyis anemployerengaged in commercewithin themeaningof Section 2(6)and (7) of the Act.2.InternationalUnion of District 50, United MineWorkers of America,and InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local 20 arelabor organizationswithin themeaning ofSection 2(5) of the Act.3.By recognizingand contracting with the TeamstersUnion as theexclusive representativeof the Respondent'sproductionand maintenanceemployees at a time when aquestion concerning the representationof such employeesexisted theRespondentEmployer therebyrendered and isrenderingunlawfulassistanceand support to a labororganization and has engaged in and is engaging in unfair SINCLAIR MFG. CO.labor practices within the meaning of Section 8(a)(2) and(1) of the Act.4.By recognizing and contracting with the TeamstersUnion as the exclusive representative of the Respondent'sproduction and maintenance employees at a time when aquestion concerning representation of such employeesexisted theRespondent Employer has interfered with,restrained and coerced its employees in the exercise ofrights guaranteed in Section 7 of the Act and thereby hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent Employer hasengaged in unfair labor practices in violation of Section8(a)(2) and 8(a)(1) of the Act, I shall recommend an orderthat the Respondent Employer cease and desist therefromand take affirmative action necessary to effectuate thepolicies of the Act.HavingfoundthattheRespondentEmployerrecognized and contracted with the Teamsters Union onMay 11, 1968, at a time when there existed a realquestionconcerning representationof the employeescovered thereby, in order to dissipate the effect of suchunfair labor practices, I shall recommend an order thattheRespondent withdraw and withhold recognition fromthe Teamsters Union as the exclusive representative of theproduction andmaintenance employees and to ceasegiving effect to the aforementioned contract until suchtime as the Teamsters Union shall have been certified bythe Board as the exclusive representative of the employeesin question. Nothing herein shall, however, be construedto require the Respondent Employer to vary or abandonany existing term or condition of employment.RECOMMENDED ORDEROn the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this caseand pursuant to Section 10(c) of the National LaborRelations Act as amended, the Respondent, The SinclairManufacturing Company, its officers, agents, successors,and assigns, shall:1.Cease and desist from:(a)AssistingorcontributingsupporttotheInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of America, Local No. 20, ortoany other labor organization by recognizing andcontracting with such labor organization as the exclusiverepresentativeofitsproductionandmaintenanceemployees for the purpose of collective bargaining at atimewhen there exists a real question concerningrepresentation(b)Giving effect to its contract of May 11, 1968, withtheTeamsters Local 20 covering the production andmaintenance employees of the Respondent or to anyrenewal, extension or modification thereof or supplementthereto unless and until said labor organization has beenduly certified by the National Labor Relations Board asthe exclusive representative of such employees.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise of therights guaranteed in Section 7 of the Act.1872.Take the following affirmative action which is foundwill effectuate the policies of the Act:(a)Withdraw and withhold all recognition from theTeamsters Local 20 as the exclusive representative of itsproduction and maintenance employees for the purpose ofcollectivebargaining unless and until the said labororganization has been duly certified by the NationalLabor Relations Board as the exclusive representative ofsuch employees.(b)Post at its manufacturing plant in Toledo, Ohio,copies of the attached notice marked "Appendix."' Copiesof said notice, on forms provided by the RegionalDirectorforRegion 8, after being signed by thecompany'srepresentativeshallbepostedbytheRespondent company immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by the Respondent Employer to insure that saidnotices are not altered, defaced or covered by any othermaterial.(c)Notify the Regional Director for Region 8, inwriting within 20 days from the receipt of this Decision,what steps the Respondent has taken to comply herewith.'In the event that this Recommended Order is adopted by the Board, thewords "a Decision and Order" shall be substituted for the words "theRecommended Order of a Trial Examiner"in the said notice. In thefurther event that the Board's Order is enforced by a decree of the UnitedStates Court of Appeals, the words "a Decree of the United States CourtofAppeals Enforcing an Order" shall be substituted for the words "aDecision and Order "In the event that this Recommended Order is adopted by the Board,par. 2(b) hereof shall be modified to read, "Notify said Regional Director,inwriting,within 10 days from the date of this Order, what stepsRespondent Employer has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:After a hearing duly held, it has been determined thatthisCompany has violated the National Labor RelationsAct. In order to remedy this conduct we have beenrequired to post this Notice and to take the followingsteps:WE WILL NOT assist or contribute i support toTeamsters Local 20 or to any other labor organizationby recognizing and entering into a collective-bargainingagreement with such labor organization as the exclusiverepresentativeof our production and maintenanceemployees at a time when there exists a real questionconcerning representation.WE WILL NOT give effect to our contract of May 11,1968, with the Teamsters Local 20 or to any renewalextension or modification thereof or supplement theretounless said labor organization has been duly certified bytheNational Labor Relations Board as the exclusiverepresentative of such employees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exerciseof the rights guaranteed in Section 7 of the Act.All our employees are free to become or remain, orrefrain from becoming, or remaining members of the 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDabove-named or any other labor organization.Thisnotice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,THE SINCLAIRor covered by any other material.MANUFACTRUINGIf employees have any question concerning this noticeCOMPANYor compliance with its provisions,theymay communicate(Employer)directlywith the Board'sRegional Office, 1695 FederalDatedByOfficeBuilding, 1240 East Ninth Street,Cleveland, Ohio(Representative)(Title)44199,Telephone522-3715, Area Code 216.